Exhibit 10.1

ANADARKO PETROLEUM CORPORATION 1201 LAKE ROBBINS DRIVE, THE WOODLANDS, TEXAS
77380

P.O. BOX 1330 HOUSTON, TEXAS 77251-1330 U.S.A. PH. (832)636-1000

 

LOGO [g436532g31k96.jpg]

PERSONAL AND CONFIDENTIAL

[Date]

Dear             :

The Compensation and Benefits Committee of the Board of Directors of Anadarko
Petroleum Corporation (the “Company”) has made an Award of Restricted Stock
Units (“RSUs”) to you under the Company’s 2012 Omnibus Incentive Compensation
Plan, as may be amended from time to time (the “Plan”). This RSU Award is
subject to all terms and conditions of the Plan, the summary of the Plan and the
provisions of this Award Agreement. Unless defined herein, capitalized terms
shall have the meaning assigned to them under the Plan. The Plan is available on
the Anadarko intranet website at the following address: [internal website
address].

Effective [Grant Date], you have been granted an Award of             RSUs,
which vest over a period of time. Provided you remain employed by the Employer
until such dates, one-third of the RSUs will vest on [first anniversary of Grant
Date], one-third will vest on [second anniversary of Grant Date], and the
remaining one-third will vest on [third anniversary of Grant Date] (each
considered a “Vesting Period”).

At the end of each Vesting Period, unless deferred, the number of RSUs that vest
shall be converted into shares of unrestricted Common Stock and such
unrestricted shares, less applicable payroll taxes withheld in the form of
shares, shall be delivered to you within 30 days of the last day of the Vesting
Period. Upon receipt, you are free to sell, gift or otherwise dispose of such
shares; provided that you comply with the applicable restrictions under the
Company’s Insider Trading Policy (including the receipt of pre-clearance) and
the applicable stock ownership requirements.

Dividend equivalents (as provided in Section 11.4 of the Plan) with respect to
the RSUs shall be accrued and reinvested in additional shares of Common Stock
and paid, less applicable withholding taxes, at such time as the RSUs to which
they relate vest and settle (which means that they will be deferred if the
underlying RSUs to which they relate were deferred). The RSUs do not have voting
rights. They do, however, count toward any applicable stock ownership
requirements as set forth in the Company’s Corporate Governance Guidelines.

You may be allowed to make an election to defer your entire RSU Award on a
separate form provided by Human Resources. All deferral elections and
distributions must be made in compliance with Section 409A.

If you incur a “separation from service” (within the meaning of such term set
forth in Section 409A under such definitions and procedures as established by
the Company in accordance with Section 409A) due to your voluntary termination
of employment other than for Good Reason during the Applicable Period following
a Change of Control, including retirement (as defined by the Anadarko Petroleum
Corporation Retiree Health Benefits Plan), or in the event you incur a
separation from



--------------------------------------------------------------------------------

service due to a termination for Cause, then all unvested RSUs and unpaid RSU
dividend equivalents will be immediately forfeited. Upon your death prior to a
separation from service, all of your unvested RSUs will immediately vest and,
together with any related RSU dividend equivalents accrued but not yet paid,
will be paid within 30 days after the date of your death. Upon your separation
from service due to (i) disability (as defined in the Company’s disability
plan), (ii) an involuntary termination without Cause or (iii) termination of
employment for Good Reason during the Applicable Period following a Change of
Control, all of your unvested RSUs will immediately vest and, together with any
related RSU dividend equivalents accrued but not yet paid, will be paid on the
first business day that is at least six months and one day following the
applicable separation from service (or, if earlier, within 30 days after the
date of your death). Your RSUs are subject to several restrictions, including
that such RSUs may not be transferred, sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred or disposed of.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company , as a result of misconduct, with any
financial reporting requirement under the securities laws, and if you knowingly
engaged in the misconduct, were grossly negligent with respect to such
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
(whether or not you are one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002), the Plan Administrator may
determine that you shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.

Notwithstanding anything in this Award Agreement or any other agreement between
you and the Company to the contrary, including, without limitation, any
provisions that prevent the Company from unilaterally amending this Award
Agreement, you agree by accepting this Award that the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”) has the effect of requiring
certain officers of the Company to repay the Company, and for the Company to
recoup from such officers, erroneously awarded amounts of incentive-based
compensation. If the Act, any rules or regulations promulgated thereunder by the
Securities and Exchange Commission or any similar federal or state law requires
the Company to recoup any erroneously awarded incentive-based compensation
(including stock options and any other equity-based awards) that the Company has
paid or granted to you, you hereby agree, even if you have terminated your
employment with the Company, to promptly repay such erroneously awarded
incentive compensation to the Company upon its written request. This obligation
shall survive the termination of this Award Agreement.

Please establish a Beneficiary Designation for your Long-Term Incentive Equity
Awards online at [internal website address] or by contacting the Anadarko
Benefits Center at 1-866-472-xxxx, option 1 and then option 1 again. You may
update your designation anytime.

If you have any questions about this Award Agreement, please call me at
832-636-xxxx.

Sincerely,